Title: From James Madison to Edward Thornton, 12 May 1803 (Abstract)
From: Madison, James
To: Thornton, Edward


12 May 1803, Department of State. “The Secretary of State has the honor to acknowledge the receipt of Mr. Thornton’s letter of the 3rd. inst. and to enclose him a copy of an order given by the Navy Department to its Agents in London, requiring them to pay the account for supplies furnished by His Britannic Majesty’s agent at Malta to the American frigate Boston, and also to liquidate such others as may hereafter accrue for similar expenses.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   Letter not found.



   
   See Robert Smith to JM, 11 May 1803, and n.


